DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Objections	2
Claim Rejections - 35 USC § 112	3
Claim Interpretation	3
Claim Rejections - 35 USC § 102	5
Claim Rejections - 35 USC § 103	7
Conclusion	12


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 4/22/20.  Claims 1-15 are currently pending.


Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 14-15 been renumbered to depend from claim 13.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "VSCEL" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1, 5, 10, 12-13 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Smiths (WO 2015/123440 A1).           Regarding claim 1, Smiths discloses A device for biometric identification of an object comprising an optical image sensor element at least sensitive to an infrared spectrum to take at least one picture of the object under ambient light conditions (see fig. 1, 0042, 0044) with additional infrared light conditions (see fig. 1, 0042, 0044), an infrared light source to provide additional infrared light for the infrared light conditions, and a processing unit to provide an image or image code for the biometric identification obtained from the picture, where the infrared light source (see fig. 1, 0042, 0044) emits a narrow infrared light spectrum with a peak wavelength between 925_nm to 955 nm and with a full width of half maximum of less than 5_nm (see fig. 1, 0042, 0044), and where an infrared bandpass filter is arranged in the light path between the object and a sensor array of the optical image sensor element having a transmission window between 925 nm and 955 nm covering at least the peak wavelength of the infrared light source (see fig. 1, 0042, 0044).
Regarding claims 5, 10, 12-13, Smiths discloses all of the elements within Smiths (paragraphs 0042; fig. 1, paragraph 0034; fig. 1, paragraph 0031; fig. 1, paragraph 0031, respectively).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Smiths (WO 2015/123440 A1).
Regarding claims 2-4, Smiths discloses substantially the claimed invention as set forth in the discussion above for claim 1.  Smiths does not disclose expressly a wavelength shift of less than ± 9nm around the peak wavelength at room temperature with a temperature range between - 40°C and +80°C; peak wavelength of the infrared light source is between 930 nm and 950 nm at room temperature, preferably at 940_nm at room temperature; an emission spectrum of the infrared light source has a full width of half maximum (FWHM) of less than 1_nm.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use a wavelength shift of less than ± 9nm around the peak wavelength at room temperature with a temperature range between - 40°C and +80°C; peak wavelength of the infrared light source is between 930 nm and 950 nm at room temperature, preferably at 940_nm at room temperature; an emission spectrum of the infrared light source has a full width of half maximum (FWHM) of less than 1_nm.   Applicant has not disclosed that a wavelength shift of less than ± 9nm around the peak wavelength at room temperature with a temperature range between - 40°C and +80°C; peak wavelength of the infrared light source is between 930 nm and 950 nm at room temperature, preferably at 940_nm at room temperature; an emission spectrum of the infrared light source has a full width of half maximum (FWHM) of less than 1_nm provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the peak wavelength and emission spectrum as taught by Smiths or a wavelength shift of less than ± 9nm around the peak wavelength at room temperature with a temperature range between - 40°C and +80°C; peak wavelength of the infrared light source is between 930 nm and 950 nm at room temperature, preferably at 940_nm at room temperature; an emission spectrum of the infrared light source has a full width of half maximum (FWHM) of less than 1_nm because both peak wavelength and emission spectrum perform the same task of capturing biometric data via infrared.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Smiths to obtain the invention as specified in claims 2-4.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smiths (WO 2015/123440 A1) in view of de Haas (US 2016/0193365 A1).
Regarding claim 6, Smiths teaches all elements as mentioned above in claim 1.  Smiths does not teach expressly transmission window of the bandpass filter has a width of less than 30_nm, preferably less than 15_nm.
Haas, in the same field of endeavor, teaches transmission window of the bandpass filter has a width of less than 30_nm, preferably less than 15_nm (see 0056).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Smiths to utilize the cited limitation as suggested by Haas.  The suggestion/motivation for doing so would have been to enhance the image processing by allowing real-time correlation (see 0056).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Smiths, while the teaching of Haas continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smiths (WO 2015/123440 A1) in view of de Haas (US 2016/0193365 A1), and further in view of Tsang (US 2006/0180886 A1).
Regarding claim 7, Smiths with de Haas teaches all elements as mentioned above in claim 1.  Smiths with de Haas does not teach expressly infrared bandpass filter is adapted to pass less than 2% of the entire ambient light.
Tsang, in the same field of endeavor, teaches infrared bandpass filter 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Smiths with de Haas to utilize the cited limitation as suggested by Tsang.  The suggestion/motivation for doing so would have been to enhance the overall system by reducing power consumption (see 0003).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Smiths with de Haas, while the teaching of Tsang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smiths (WO 2015/123440 A1) in view of Ko (US 2010/0259506 A1).
Regarding claims 8-9, Smiths teaches all elements as mentioned above in claim 1.  Smiths does not teach expressly a diffuser unit arranged within the light path between the infrared light source and the object providing a light beam with a beam angle between 200 and 1000 towards the object; diffuser unit is arranged on top of the infrared light source.
Haas, in the same field of endeavor, teaches a diffuser unit arranged within the light path between the infrared light source and the object providing a light beam with a beam angle between 200 and 1000 towards the object; diffuser unit is arranged on top of the infrared light source (se 0026, fig. 3).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Smiths to utilize the cited limitation as suggested by Haas.  The suggestion/motivation for doing so would have been to enhance the dynamics of the system by enabling detect an object (see 0005-0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Smiths, while the teaching of Haas continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 15, the claim is analyzed as a method that implements the limitations of claim 8 (see rejection of claim 8).
Claims 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smiths (WO 2015/123440 A1) in view of Engelen et al (US 2021/0042547 A1).
Regarding claim 11, Smiths teaches all elements as mentioned above in claim 1.  Smiths does not teach expressly take at least two separate pictures of the object under the ambient light conditions with and without the infrared light conditions, where the processing unit provides the image or image code from subtracting the picture under the ambient light conditions from the picture under the ambient light conditions with the additional infrared light conditions.
Engelen, in the same field of endeavor, teaches take at least two separate pictures of the object under the ambient light conditions with and without the infrared light conditions, where the processing unit provides the image or image code from subtracting the picture under the ambient light conditions from the picture under the ambient light conditions with the additional infrared light conditions (see 0045).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Smiths to utilize the cited limitation as suggested by Engelen.  The suggestion/motivation for doing so would have been to enhance the dynamics of the system by yielding an image of the laser-light-illuminated object only (see 0045).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Smiths, while the teaching of Engelen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 14, the claim is analyzed as a method that implements the limitations of claim 11 (see rejection of claim 11).


Conclusion
Claims 1-15 are rejected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666